DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-11, 14-16, 18-22, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to base claims 1 and 14 and dependent claims 26 and 27, the written description does not describe a “user-manipulated knob” or “knob,” wherein each of the two wires is routed from the wire cradle to a second side of the knob opposite the first side of the knob. Paragraph [0033] of the applicant’s specification recites that “the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup et al. (9,717,517) in view of Cooper et al. (8,911,428), and further in view of Taylor et al. (5,676,653).  Stroup et al. disclose the invention substantially as claimed. Stroup et al. disclose, at least in figures 1-4A, 14A-14D, and 18B-20 and col. 7, lines 35-56; col. 12, lines 56-67; col. 13, lines 1-42; and col. 20, lines 1-36; a repair instrument usable for a meniscus, comprising: a flexible shaft (54) having a longitudinal axis; an articulating mechanism, disposed about the flexible shaft, comprising: two wires (304, 306); and a plurality of separately formed, movable members (310), each of the moveable members having a unitary, annular body disposed about the flexible shaft and coupled in series to one another by the two wires, each wire extending longitudinally along the flexible shaft through one of two pairs of through holes (330, 332, according to col. 13, lines 40-42) defined by the annular body; .
However, Stroup et al. do not explicitly disclose that the annular body defines two pairs of through holes, wherein each of the two wires extend longitudinally along the flexible shaft through a different one of the two pairs of through holes, wherein the articulating mechanism further comprises a terminal movable member, and wherein each of the two wires extends across a distal face of the terminal movable member and loops back through the terminal movable member to the control mechanism. Cooper et al. teach, at least in figures 22-24 and 38A and col. 17, line 20 to col. 18, line 30; an articulating mechanism (e.g., 160 or 404) including an annular body (e.g., 416) defines two pairs of through holes, wherein each of two wires (e.g., 452, 454) extend longitudinally along a  flexible shaft through a different one of the two pairs of through holes, wherein the articulating mechanism further comprises a terminal movable member (416), and wherein each of the two wires extends across a distal face of the terminal movable member and loops back through the terminal movable member to a control mechanism.  It would have been obvious to one having ordinary skill in the art 
However, Stroup et al. in view of Cooper et al. do not explicitly disclose that the control mechanism further comprises a user-manipulated knob coupled to a wire cradle, the wire cradle being configured to position at least a portion of the two wires at an angle with respect to the longitudinal axis; wherein the control mechanism is configured to push one wire and pull the other wire at a same time.  Taylor et al. teach, at least in figure 1 and col. 5, lines 51-63 and col. 7, lines 17-57; a control mechanism comprising a user-manipulated knob (62) coupled to a wire cradle (60), the wire cradle being configured to position at least a portion of two wires (52) at an angle with respect to the longitudinal axis (i.e., the portions of the wires to the right of element 60, as depicted in fig. 1); wherein the control mechanism is configured to push one wire and pull the other wire at a same time (according to Taylor et al.; col. 7, lines 17-27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Taylor et al, to modify the control mechanism of Stroup et al. in view of Cooper et al., so that it comprises a user-manipulated knob coupled to a wire cradle, the wire cradle being configured to position at least a portion of the two wires at an angle with respect to the longitudinal axis; wherein the control mechanism is configured to push one wire and pull the other wire at a same time. Such modifications .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stroup et al. (9,717,517) in view of Cooper et al. (8,911,428) and Taylor et al. (5,676,653), and further in view of Stulen et al. (10,172,636). Stroup et al. in view of Cooper et al. and Taylor et al. disclose the invention substantially as claimed, but do not explicitly disclose a holding mechanism, coupled to the articulating mechanism and configured to prevent the two wires from moving.
Stulen et al. teach, at least in figures 2-1 OB, 16A-16B, 26, and 27 and col. 7, line 2 to col. 8, line 52; col. 10, lines 25-41; and col. 16, lines 4-45; a meniscal repair instrument (10), comprising: a flexible shaft (166, as shown in fig. 3); an articulating mechanism (130, as shown in fig. 4), disposed about the flexible shaft; and a control mechanism (600, as shown in fig. 16A-16B and described in col. 15, lines 4-20), coupled to the articulating mechanism, configured to move the articulating mechanism through a controlled arc of motion, wherein the articulating mechanism comprises a plurality of movable members (ribs, according to col. 9, lines 9-10) disposed about the flexible shaft and coupled in series to one another, wherein the articulating mechanism further comprises: two wires (140, 142, as shown in fig. 5 and 6) coupling the movable members to one another, wherein the control mechanism is coupled to the two wires and is further configured to pull on one of the two wires at a time (as shown in fig. 16A-16B), wherein the instrument further comprises: a holding mechanism (630), coupled to the articulating mechanism, configured to prevent the two wires from moving.
. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stroup et al. (9,717,517) in view of Cooper et al., (8,911,428) and Taylor et al. (5,676,653), and further in view of Mueller (10,136,908). Stroup et al. in view of Cooper et al. and Taylor et al. disclose the invention substantially as claimed, but do not explicitly disclose a movable member support tube, disposed about the flexible shaft, and coupled to the articulating mechanism, the support tube comprising first and second pairs of conduits, wherein each of the two wires is disposed, respectively, in one of the first and second pairs of conduits, and wherein the first and second pairs of conduits are positioned 180° from one another about a circumference of the flexible shaft.
Mueller teaches, at least in figure 6 and col 10, lines 24-38; a flexible shaft (126) including a movable member support tube (126a or 126b) with first and second pairs of conduits (132) wherein each of two wires (62) is disposed, respectively, in one of the first and second pairs of conduits; and wherein the first and second pairs of conduits are positioned 180° from one another about a circumference of the flexible shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mueller, to modify the shaft of Stroup et al. in view of Cooper et al. and Taylor et al., so that it has a movable member support tube as claimed.  Such a modification would allow the instrument to connect to other support .
Claims 14-16, 18, 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lore et al. (9,795,375) in view of Cooper et al. (8,911,428). Lore et al. disclose the invention substantially as claimed. Lore et al. disclose, at least in figs 2A-2C, 4A-4J, and 7A-7F and col. 7 line 46 to col. 8, line 16; col. 10, lines 38-67; and col. 17, lines 15-36; a meniscal repair instrument, comprising: a flexible shaft (36) having a longitudinal axis; a movable member support tube (22) disposed about a portion of the flexible shaft; an articulating mechanism coupled to the movable member support tube comprising wires (according to col. 17, line 23-24); an actuator (34, as shown in fig. 4A-4J) disposed at a proximal end of the movable member support tube (as shown in fig. 4A); a push rod (37, as shown in fig. 7A) disposed in the flexible shaft and coupled to the actuator; and a needle portion (36) disposed at a distal end of the flexible actuator to define a distal tip of the meniscal repair instrument, wherein the instrument further comprises a plurality of implants (24) provided within the movable member support tube, and wherein sutures (26) attached to the implants are confined within the movable member support tube.
However, Lore et al. do not explicitly disclose that the articulating mechanism comprises: two wires; and a plurality of separately formed, movable members, each of the moveable members having a unitary, annular body disposed about the flexible shaft and coupled in series to one another by the two wires; each wire extending longitudinally along the flexible shaft through of two pairs of hole defined by the annular body, and the annular body defining two pairs of through holes; wherein a coupling 
However, Lore et al. also do not explicitly disclose control mechanism comprising a user-manipulated knob coupled to a wire cradle coupled to the two wires, the control mechanism configured to push one of the two wires and pull another of the two wires at a same time, the wire cradle configured to position at least a portion of the two wires at an angle with respect to the longitudinal axis, wherein the instrument further comprises: a holding mechanism, coupled to the articulating mechanism, configured to prevent the two wires from moving.
  Cooper et al. further teach in figures 57-61 and col. 22, lines 29-63; a control mechanism (700) comprising a user-manipulated knob (702) coupled to a wire cradle (706) coupled to two wires (e.g., 650a, 650b), the control mechanism configured to push one of the two wires and pull another of the two wires at a same time, the wire cradle configured to position at least a portion of the two wires at an angle with respect to the longitudinal axis (as depicted in fig. 59), wherein the instrument further comprises: a holding mechanism (710), coupled to the articulating mechanism, configured to prevent the two wires from moving (according to Cooper et al.; col. 22, lines 47-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Cooper et al., to modify the instrument of Lore et al., so that the articulating mechanism and a holding mechanism are configured as claimed. Such modifications would conveniently allow controlled deflection of the distal end of the instrument from a proximal end of the instrument in order to properly position the implants at a surgical site.
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lore et al. (9,795,375) in view of Cooper et al. (5,916,146), and further in view of Mueller (10,136,908). Lore et al. in view of Cooper et al. disclose the invention substantially as claimed, but do not explicitly disclose a movable member support tube comprising first and second wire conduits, wherein each of the two wires is disposed, respectively, in the first and second conduits, wherein the first and second wire pairs of wire conduits are disposed 180° from one another about a circumference of the flexible shaft.
Mueller teaches, at least in figure 6 and col 10, lines 24-38; a flexible shaft (126) including a movable member support tube (126a or 126b) with first and second pairs of conduits (132) wherein each of two wires (62) is disposed, respectively, in one of the first and second pairs of conduits; and wherein the first and second pairs of wire conduits are positioned 180° from one another about a circumference of the flexible shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Mueller, to modify the shaft of Lore et al. in view of Cooper et al., so that it has a movable member support tube as claimed.  Such a modification would allow the instrument to connect to other support tubes (e.g., end effector support tubes) or accommodate, as needed, an additional control mechanism and/or electrical cables.

Response to Amendment
Applicant’s arguments with respect to claims 1, 5, 7-11, 14-16, 18-22, 26, and 27 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edwards et al. (5,328,467) and Falwell et al. (7,331,958) teach articulating and control mechanisms.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JULIAN W WOO/Primary Examiner, Art Unit 3771